               Case 2:18-cv-00718-JLR Document 47 Filed 05/14/20 Page 1 of 4



 1                                                            THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                              WESTERN DISTRICT OF WASHINGTON
10 MARJORIE OGILVIE,                                  )
                                                      )
11                                  Plaintiff,        )       Case No.: 2:18-cv-00718-JLR
                    v.                                )
12                                                    )
                                                      )       STIPULATION AND ORDER TO
   THRIFTY PAYLESS INC., a Washington                         CONTINUE TRIAL
13 Pennsylvania Corporation; and                      )
   ASSA ABLOY Entrance Systems US Inc., a             )
14 Connecticut corporation,                           )       NOTED FOR CONSIDERATION:
                                                      )       May 12, 2020
15                                                    )
                                    Defendants.       )
                                                      )
16
                                             I.     STIPULATION
17
            COMES NOW DEFENDANT ASSA ABLOY ENTRANCE SYSTEMS US INC., through
18
     their attorneys, R. Scott Fallon and Eden E. Goldman, PLAINTIFF MARJORIE OGILVIE,
19
     through her attorney, Steven G. Phillips, and DEFENDANT THRIFTY PAYLESS INC. through
20
     their attorneys John R. Barhoum and Jessica Lancaster stipulate and request to continue trial to the
21 end of the Court’s trial calendar.

22          1. On May 5, 2020, the parties jointly filed a “Stipulation and Order to Adjust Minute
23 Order Setting Trial Dates and Related Dates.”

24          2. On May 12, 2020, the Court denied the Motion, but stated “If the parties would like to

25 move their trial date to the end of the court’s trial calendar, they may file a stipulation to so notify
     the court. The parties should be aware that the court is presently setting trials in approximately the
     summer of 2021.” (Document 45)



     MAY 2020 STIPULATION AND ORDER TO CONTINUE TRIAL - 1
              Case 2:18-cv-00718-JLR Document 47 Filed 05/14/20 Page 2 of 4



 1          3. The parties are in agreement that they would like to move their current trial to the end
 2 of the Court’s trial calendar. Accordingly, Defendants and Plaintiff request a continuance of the

 3 current trial and accompanying dates to the Court’s earliest available date at the end of the trial

 4 calendar, with the understanding that this will be summer 2021. Given the Jewish High Holidays,
   the parties request the Court not assign a trial date during the first two weeks in September 2021.
 5
   The parties are otherwise available.
 6
           STIPULATION DATED this 12th day of May, 2020.
 7

 8     s/Steven G. Phillips                             s/John R. Barhoum
      Attorney for Plaintiff                            s/Jessica Lancaster
 9    Steven G. Phillips, WSBA #22789                  Attorney for Defendant Thrifty Payless
10    LAW OFFICE OF JAY CAREY                          John R. Barhoum, WSBA #42776
      P.O. Box 190                                     Jessica Lancaster
11    420 North McLeod                                 CHOCK BARHOUM LLP
12    Arlington, WA 98223                              121 SW Morrison Street, Suite 415
                                                       Portland, OR 97204
13     s/R. Scott Fallon
       s/Eden E. Goldman
14
      Attorney for Defendant Assa Abloy Entrance
15    Systems US Inc.
      R. Scott Fallon, WSBA #2574
16    Eden E. Goldman, WSBA #54131
17    155 NE 100th Street, Suite 401
      Seattle, WA 98125
18

19

20

21

22

23

24

25




     MAY 2020 STIPULATION AND ORDER TO CONTINUE TRIAL - 2
              Case 2:18-cv-00718-JLR Document 47 Filed 05/14/20 Page 3 of 4



 1                                            I.      ORDER
 2         THIS MATTER having come before the Court on the stipulated motion of Defendants

 3   and Plaintiff to adjust the Minute Order Setting Trial Dates and Related Dates in this matter, the

 4   Court being fully appraised after reviewing the record and finding the motion to in the order,
     NOW THEREFORE
 5
           IT IS HEREBY ORDERED that the current trial date is continued to August 2, 2021. The
 6
     Court will issue a new Scheduling Order accordingly.
 7
           SIGNED THIS 14th day of May, 2020.


                                                         A
 8

 9

10                                                       JAMES L. ROBART
                                                         United States District
11
                                                         Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25




     MAY 2020 STIPULATION AND ORDER TO CONTINUE TRIAL - 3
                 Case 2:18-cv-00718-JLR Document 47 Filed 05/14/20 Page 4 of 4



                                       CERTIFICATE OF SERVICE
 1
            I hereby certify that on May 12, 2020, I electronically filed the following document(s):
 2
            1.      STIPULATION AND ORDER TO CONTINUE TRIAL
 3
     with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 4
     to the following:
 5

 6          Attorneys for Plaintiff:

 7          Steven G. Phillips
            LAW OFFICES OF JAY CAREY
 8          P.O. Box 190
            420 North McLeod
 9          Arlington, WA 98223
10          steve@jaycareylaw.com

11          Attorneys for Defendant Thrifty PayLess Inc.:

12          John R. Barhoum
            CHOCK BARHOUM LLP
13          121 sw Morrison Street, Suite 415
14          Portland, OR 97204
            john.barhoum@chockbarhoum.com
15

16

17
                                                  Cheryl Erickson
18
                                                  FALLON McKINLEY PLLC
19                                                155 100th Street, Suite 401
                                                  Seattle, WA 98125
20                                                Tel: 206-682-7580
                                                  Fax: 206-682-3437
21                                                cheryl@fallonmckinley.com
22

23

24

25




     MAY 2020 STIPULATION AND ORDER TO CONTINUE TRIAL - 4
